Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 30, 2018

The Court of Appeals hereby passes the following order:

A18A1443. TRAVIS JORDAN v. THE STATE.

      Travis Jordan pleaded guilty to one count of felony murder and was sentenced
to life imprisonment with the possibility of parole. Subsequently, Jordan filed a
motion to withdraw his guilty plea. The trial court denied the motion, and Jordan filed
the instant direct appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). The Supreme Court’s jurisdiction over murder
cases includes appeals from orders resolving post-judgment motions in such cases.
See Simpson v. State, 292 Ga. 764, 764-765 (740 SE2d 124) (2013). Accordingly,
Jordan’s appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/30/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.